Citation Nr: 0639399	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  96-27 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.  

The veteran testified before a hearing officer at the RO in 
July 1996.  A transcript of the hearing has been associated 
with the record.

In August 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  


FINDING OF FACT

Some of the veteran's stressors have been verified and PTSD 
has been associated with these stressors.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred by failing to grant 
service connection for PTSD which, he argues, resulted from 
his experiences in the Republic of Vietnam.  Specifically, 
via personal hearing testimony and his written statements to 
VA, the veteran reported that he serviced in the Republic of 
Vietnam from May 1968 to June 1969 at Base Camp of "Tuon Loy" 
with ECHO Battery of the 1st and 5th Artillery which was 
attached to the 1st Battalion, 26th Infantry Division and his 
PTSD was caused by, among other things, the death of his 
friend "Tyrone" who was killed in Vietnam in 1968, the death 
of "Casidy" who was killed during an attack when shrapnel hit 
him in the head, and participating in fire fights.  He also 
stated his battery commander was a "Colonel Rogers." 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, 
the criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997, which is after the veteran filed his claim 
in February 1995.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  

The statement of the case and the supplemental statements of 
the case notified the veteran of the new and old law.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include adequate PTSD symptomatology and an 
independently verified in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1996).  

Under the new regulations, a grant of service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD due to service it is 
the Board's responsibility to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

With the above criteria in mind, while the veteran's 
occupational specialty (indirect fire crewmember) was not one 
that normally involved direct combat with the enemy and his 
military citations (National Defense Service Medal, Vietnam 
Service Medal, and the Vietnam Campaign Medal with two 
overseas bars) do not verify combat service against the 
enemy, nonetheless the record contains evidence that 
corroborates some of his claimed stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West; Also see 
VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  

Specifically, the veteran's DD Form 214 and service personnel 
records show that he served in the Republic of Vietnam from 
April 1968 to May 1969 and during that time he served as a 
truck driver with the Motor Platoon, Company E, 1st 
Battalion, 26th Infantry Division.  Other records reported 
that in May 1968 the veteran served with the Head Quarters 
and Service Battalion, 1st Battalion, 5th Artillery.  This 
same record reported that during this time he served on guard 
duty.

In April 2005, the U.S. Armed Services Center for Research of 
Unit Records (USACRUR) (subsequently renamed as U.S. Army and 
Joint Services Records Research Center (JSRRC)), reviewed the 
unit records for the 1st Battalion, 26th Infantry Division for 
1969 as well as the Morning Reports (MRs) from the Heavy 
Mortar Platoon Combat Support Company for 1969.  

The Morning Reports from the Heavy Mortar Platoon Combat 
Support Company document that in November 1968, during the 
time the veteran could have served with them, a Private First 
Class (PFC) David A. Cassidy was killed in action when he 
received a direct hit during a hostile mortar attack.  

The Unit Records from the 1st Battalion, 26th Infantry 
Division reported that in January 1969, during the time the 
veteran served with them, moved to Fire Support Base Aachen 
located in the center of the Iron Triangle; two days later 
elements of the 1st Battalion, 26th Infantry Division drove a 
North Vietnamese Army force from their base camp; in 1969 
elements of the 1st Battalion, 26th Infantry Division located 
southwest of Ben Cat engaged in many costly and fierce 
battles with enemy forces with many casualties on both sides; 
and that in 1969 the village of Benchua, twelve miles west of 
Lai Khe, was occupied by elements of the 1st Battalion, 26th 
Infantry Division despite being 95 percent Viet Cong.

The United States Court of Appeals for Veterans Claims 
(Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), opined 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  Therefore, given the above evidence which verifies 
that in November 1968 a PFC Cassidy was killed in a mortar 
attack and in 1969 the 1st Battalion, 26th Infantry Division 
bases were subject to attack, the Board finds that the 
evidence, both positive and negative, is at least in 
equipoise and under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, concludes 
that the record contains evidence that corroborates his 
statements as to the occurrence of some of his claimed 
stressors.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§§ 3.102, 3.304(d), (f); West.

As some of the veteran's stressors have been verified, the 
next question is whether the record includes a diagnosis of 
PTSD due to his service in the Republic of Vietnam.  

In this regard, VA records include a diagnosis of PTSD since 
approximately 1995.  Moreover, at the April 1995 VA 
examination it was opined that the veteran had PTSD due to 
his Vietnam experience which included enemy attacks on his 
base camp.  Likewise, the March 2006 VA examiner diagnosed 
PTSD.  While the subsequent May 2006 addendum reported that 
the diagnosis of PTSD was based on an in-service history 
provided by the veteran and not on the verified history found 
in the claims file, the Board does not find that this opinion 
contradicts the earlier diagnoses of PTSD due to his Vietnam 
experience because the record, in fact, includes verification 
of some of his stressors by JSRRC.  Evans, supra.  Under such 
circumstances, reasonable doubt is to be resolved in the 
veteran's favor.  Hence, service connection for PTSD is 
granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.304(f).

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 




ORDER

Service connection for PTSD is granted. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


